Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 14-18) in the reply filed on 6/8/2022 is acknowledged. The traversal is on the ground(s) that in prior art of Frey, the reference curve for pressure is arbitrarily supplied from a predetermined pressure curve and in applicant’s claim, the reference pressure is determined during the formation of the articles. This is not found persuasive. There is no liquid resin other than molten material in cavities for Frey to show a pressure curve arbitrarily without relating to the formation of the articles. Frey discloses all technical features in claims. As illustrated in Fig. 1 of Frey, a modeling method includes a cavity (5, 5.1(a plurality)) in a mold (1) of an injection molding machine. The temperature of the mold is regulated, whereby the temperature and/or the internal pressure in the cavity is monitored and adapted to a reference curve by performing temperature equalization of the mold from the end of the filling phase or from a maximum pressure (13) in the cavity until the end of the injection cycle (Frey’s ABSTRACT). As illustrated in Fig. 5a, the pressure drop during shrinkage of an injection molding in a cavity (including minimum difference pressure) is shown. Specifically, claimed apparatus and method belong to different categories having their respectively different classifications. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of apparatus claims differs from that of method claims and product claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-10, 14-18 are objected to because of the following informalities:
In claim 1, line 10, ‘articles’ should read “the articles”.
In claim 1, line 13, ‘an article’ should read “the articles” and ‘a mold’ should read “the mold”.
In claim 1, line 1, the limitation of “method” is recited and in claim 1, lines 9-10, the limitation of “the method” is recited. Then, for claims 2-10, and 14-18, the limitation of “method” should read “the method”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
 Claim 14 recites the limitations "the tempering medium" in line 2. There is insufficient antecedent basis for these limitations in the claim. It is unclear which tempering medium is pointed out. Claim 14 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 2004/0131715) in view of Pillwein (CN103112138B, English translation provided).
Regarding claim 1, 3-4,7, Frey discloses that, as illustrated in Figs. 1, 5a and 5b, a method for controlling an injection molding system during formation of articles with a mold having an inner surface and a plurality of groups of cavities that includes a first group of cavities and a second group of cavities, each group of cavities comprising at least one cavity confined by the inner surface (as shown in Fig. 1), and each respective group of cavities further having a respective pressure sensor (Fig. 1, item 20 ([0050] and [0031])) disposed at the inner surface in a region of a cavity of each respective group of cavities, and each respective group of cavities being at least partially surrounded by a respective tempering unit (Fig. 1, item 12 ([0045]; [0028] (a dedicated temperature-control circuit 16))) that provides an energy flow to or from the respective at least partially surrounded group of cavities (as shown in Fig. 1), the method being performed during the formation of articles in the mold and comprising the steps of:
a) determining a pressure in each of the first group of cavities and the second group of cavities ([0031]),
	b) setting a reference pressure during the formation of the articles in the mold for each of the first group of cavities and the second group of cavities ([0008] (a reference profile for the mold internal pressure)),
	c) determining a difference between the reference pressure and the pressure of the first group of cavities ([0008] (matching the current temperature or mold internal pressure profile to a reference profile)), and
	d) controlling the difference to become minimum that is essentially zero within the constraints of the accuracy of the respective pressure sensor ([0009]; for example, in order to ensure uniform shrinkage, atmospheric pressure (minimum) must be reached at the same mold wall temperature; here, atmospheric pressure can be one reference pressure; the difference to become minimum at a predetermined time or over a predetermined period of time (related to claims 3 and 4, [0023] (a desired period of time))),
	e) wherein step d) is performed by regulating the energy flow of the respective tempering unit ([0007], [0009], [0028] (a dedicated temperature-control circuit 16), [0029]; related to claim 7).
	However, instead of determining a reference pressure during the formation of the articles in the mold for each of the first group of cavities and the second group of cavities, Frey sets up a reference pressure during the formation of the articles in the mold for each of the first group of cavities and the second group of cavities. 
In the same field of endeavor, injection molding, Pillwein discloses that, as illustrated in Figs. 2 and 9a-9b, accompanying the position x of the worm screw, the tendency of the mould inside pressures (i.e., p1-4(x)) in each die cavity of the quadruple moulds are different from each other. The curve p1(x) is determined as the reference curve (page 6, lines 7-9 from bottom). Thus, Pillwein discloses that the reference pressure determined in the step b) is selected as the pressure in one of the first group of cavities and the second group of cavities while material being pressed into a cavity of the first group of cavities (related to claims 16-17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frey to incorporate the teachings of Pillwein to provide that the reference pressure determined in the step b) is selected as the pressure in one of the first group of cavities and the second group of cavities while material being pressed into a cavity of the first group of cavities. Doing so would be possible to identify the difference of pressures or temperatures among different cavities then adjust or compensate them, as recognized by Pillwein (page 6, lines 1-5 from bottom).
	Regarding claim 2, Frey discloses that, as illustrated in Figs. 1, 5a and 5b, step c) includes determining a difference between the reference pressure and the pressure of each group of at least two groups of cavities (as shown in Fig. 1; [0008]), and step d) includes controlling each difference of each group of at least two groups of cavities to become minimum ([0009]; for example, in order to ensure uniform shrinkage, atmospheric pressure (minimum) must be reached at the same mold wall temperature; here, atmospheric pressure can be one reference pressure), and step e) is performed by regulating the energy flow of each tempering unit of each group of at least two groups of cavities ([0007], [0009], [0028] (a dedicated temperature-control circuit 16), [0029]).	    
	Regarding claim 6, Frey discloses that an internal pressure in the cavity is monitored and is matched to a reference profile by controlling the temperature of the mold from the end of the filling phase or from a pressure maximum in the cavity until the end of the injection cycle ([0007]). Thus, Frey discloses the method further comprising the step: 
	f) storing the reference (profile) pressure in a memory of (the controlling system/device).  
	Regarding claims 8, 14, Frey discloses that, as illustrated in Fig. 3, each individual temperature-control circuit 16 (i.e., the tempering unit) is controlled by adjusting the temperature of the temperature-control medium until the profile of the mold internal pressure from the maximum until atmospheric pressure is reached (related to claim 14) ([0029], lines 7-11). Thus, Frey discloses that the step e) includes regulating a flow rate of a tempering medium through the tempering unit and the step f) includes determining temperature of a tempering medium of the tempering unit of a group of cavities. 
	Regarding claims 10, 15, Frey discloses that, as illustrated in Fig. 1, the method further comprising the step:
	f) determining temperature of a material in a cavity of each group of cavities and determining temperature of the inner surface of a group of cavities of the at least two groups of cavities (related to claim 15) ([0022] (this temperature sensor 10 is located at the end of the filling path of the cavity 5, preferably at approximately 95-98% of the filling path of the cavity)).  
	Regarding claim 18, Frey discloses that, as illustrated in Figs. 1, 3, in the method each of the steps a), b) and c) is performed while simultaneously forming a respective article in each cavity of the first group of cavities and the second group of cavities.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frey et al. (US 2004/0131715) and Pillwein as applied to claim 8 above, further in view of Takehana et al. (US 2017/0157823).
Regarding claim 9, Frey in the combination does not explicitly disclose that in the method the step e) includes regulating a valve of the tempering unit. In the same field of endeavor, injection molding, Takehana discloses that, as illustrated in Fig. 4, for example, it is acceptable to employ a valve capable of flow rate adjustment as the opening/closing valve 154 and decrease the amount of the temperature controlled cooling medium supplied to the injection core mold 124 ([0060]).  
The claimed the step e) includes regulating a valve of the tempering unit is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with regulating the cooling temperature of the cavity by adjusting the valve of the temperature controlled unit comes from Takehana itself. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Frey discloses a method for controlling an injection molding system during formation of articles with a mold having an inner surface and a plurality of groups of cavities that includes a first group of cavities and a second group of cavities. Frey discloses a predetermined reference value such a reference pressure to control or regulate the internal pressure of each cavity. Frey does not apply measured pressures as a reference pressure during the formation of the article in the mold. Pillwein uses measured pressures as the reference pressure. However, Pillwein fails to disclose determining a reference pressure by averaging the pressures of each group of cavities “during the formation of an article in a mold for each of the first group and cavities and the second group of cavities”. Takehana does not disclose this feature as well.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742